





CITATION:
Ross v. Lawyers'
          Professional Indemnity Company, 2011 ONCA 168





DATE:
          20110302



DOCKET: C49866



COURT OF APPEAL FOR ONTARIO



MacPherson, MacFarland and Epstein JJ.A.



BETWEEN



E. Anthony Ross



Applicant (Appellant)



and



Lawyers Professional Indemnity Company



Respondent (Respondent in Appeal)



Oleh P. Vereshchak, for the appellant



Boyd Balogh, for the respondent



Heard and released orally:
February 28, 2011



On appeal from the judgment of Justice Alfred J. OMarra of
          the Superior Court of Justice dated December 12, 2008.



ENDORSEMENT



[1]

The appellant, an Ontario lawyer and member of the Law
    Society of Upper Canada, appeals from the judgment of OMarra J. of the
    Superior Court of Justice dated September 30, 2008. In that judgment, OMarra
    J. dismissed the appellants application for a declaration that the respondent
    Lawyers Professional Indemnity Company (LPIC) had a duty to defend and
    indemnify him with respect to an action brought against him in Ontario by Michael
    Simanic, one of his former clients. The basis for the application judges
    decision was that the Ontario lawsuit did not relate to professional services
    with respect to the laws of Canada provided by the appellant and, accordingly,
    coverage under LPICs policy was not triggered.

[2]

The appellant contends that the application judge erred
    in three respects: (1) he did not properly apply the principles of insurance
    policy interpretation to the circumstances of this case; (2) he did not
    properly focus on the pleadings in the Ontario action against the appellantspecifically,
    by failing to recognize that the professional services giving rise to the claim
    were those performed in the context of the Ontario action; and (3) he
    misinterpreted the words with respect to the laws of Canada in the LPIC
    policy.

[3]

We do not accept these submissions. The application
    judge explicitly set out the governing principles of insurance policy
    interpretation. He also recognized, correctly, that [w]here a question relates
    to an insurers duty to defend the insured the starting point is the assessment
    of the pleadings. We can see no error in his analysis of either the LPIC
    policy or the pleadings in the Ontario action. In our view, the appellants
    professional services that gave rise to the claim were those he performed for
    the plaintiffs in St. Kitts.

[4]

Finally, we agree with the application judges
    conclusion that all of the appellants representation or Mr. Simanic that gave
    rise to the latters Ontario action against the appellant related to the
    territory and the laws of St. Kitts and Nevis. Accordingly, as the application
    judge concluded, the appellant was practicing the laws of St. Kitts and Nevis
    and, accordingly, fell outside LPICs policy coverage.

[5]

The appeal is dismissed. The respondent is entitled to
    its costs of the appeal fixed at $7,500, inclusive of disbursements and HST.

J. C. MacPherson J.A.

J. MacFarland J.A.

Gloria Epstein J.A.


